Citation Nr: 0303586	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  00-01 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for status post 
laceration of the right hand and wrist with residual pain, 
scarring, and flexion deformity of the little finger of the 
right hand, currently evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran's DD Form 214 shows active military service from 
July 1960 to July 1966 and 2 years, 4 months and 20 days of 
prior service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO denied the 
issue of entitlement to a disability evaluation greater than 
40 percent for the status-post laceration of the right hand 
and wrist with residual pain, scarring, and flexion deformity 
of the little finger of the right hand.  Following 
notification of the decision, the veteran perfected a timely 
appeal with respect to the denial of the claim.  During the 
current appeal, and specifically by an October 1999 rating 
action, the RO awarded a 60 percent evaluation to this 
service-connected disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran's service-connected status post laceration of 
the right hand and wrist with residual pain, scarring, and 
flexion deformity of the little finger of the right hand is 
manifested by complaints of pain, numbness, and weakness in 
his right wrist and right hand, with objective evaluation 
findings of severe right ulnar neuropathy with active 
denervation; atrophy of the right hand muscles secondary to 
the ulna nerve injury; chronic pain with secondary claw hand 
deformity; motor loss secondary to ulnar compression; a 
healed 5th metacarpal fracture; degenerative changes of the 
wrist, MTP joints, and intercarpal joints; good grasping of 
objects; and the ability to touch fingertips to the thumb 
(with the exception of a lack of one centimeter of the index 
finger, one-and-a-half centimeters of the middle finger, two 
centimeters of the ring finger, and the ability of the little 
finger to touch the median and transverse fold of the palm).  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for the 
service-connected status post laceration of the right hand 
and wrist with residual pain, scarring, and flexion deformity 
of the little finger of the right hand have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, Diagnostic Code 8516 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the April 1999 statement of the case, 
October 1999 supplemental statement of the case, March 2001 
Board remand, April 2001 letter, and March 2002 supplemental 
statement of the case, the RO, along with the Board in an 
October 2002 letter, informed the veteran and his 
representative of the provisions of the VCAA, the criteria 
used to adjudicate his increased rating claim, the type of 
evidence needed to substantiate this issue, as well as the 
specific type of information necessary from the veteran.  In 
April 2001, the veteran responded to the RO's letter dated 
earlier that same month.  Specifically, the veteran stated 
that he had been awarded disability benefits from the Social 
Security Administration and that he had a follow-up treatment 
session scheduled at the VA Medical Center (VAMC) in 
Birmingham, Alabama later that month.  Most recent, however, 
the veteran failed to respond to the Board's October 2002 
letter.  As such, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and post-service medical 
reports adequately identified by the veteran.  Further, 
during the current appeal, the veteran has been accorded two 
pertinent VA examinations.  Consequently, the Board finds 
that VA has met the requirements of the VCAA and its 
implementing regulations.  

Factual Background

According to the service medical records, in December 1959, 
the veteran struck his right hand through a window and 
sustained a five by six centimeters L-shaped laceration on 
his right wrist and a two centimeters laceration on the 
dorsum portion of his right hand.  An examination 
demonstrated lacerated flexar tendon sheath, intact tendons, 
and no sensory loss.  

Two weeks later in January 1960, the veteran's wound was 
found to be healing well.  Although the veteran complained of 
numbness, the examiner found, upon evaluation of the 
veteran's right upper extremity, no disturbance of nervus 
mechanisms.  

The July 1960 re-enlistment examination indicated the 
presence of a scar on the veteran's right wrist.  This 
evaluation also demonstrated that the veteran's upper 
extremities (including strength and range of motion) were 
normal.  Additionally, at this examination, the veteran 
denied ever having experienced, or experiencing at that time, 
bone, joint, or other deformity.  

At the June 1966 separation examination, the veteran again 
denied ever having had, or having at that time, bone, joint, 
or other deformity.  This evaluation demonstrated that the 
veteran's upper extremities (including strength and range of 
motion) were normal.  

In July 1966, the veteran was discharged from active military 
duty.  In September 1980, he underwent a VA examination which 
found that his musculoskeletal system was within normal 
limits.  In addition, no neurological disorder was noted.  

In October 1996, the veteran underwent a VA joints 
examination, at which time he reported that, in December 
1959, he had slipped in the bathroom and had lacerated his 
right wrist and that, approximately two years prior to the VA 
evaluation, he had noticed a contracture of his little finger 
as well as numbness in his little finger and ring finger.  
Specifically, the veteran complained of numbness between his 
ring and middle fingers and the tip of his little finger as 
well as constant severe right wrist pain.  

A physical examination of the veteran's right wrist and right 
hand demonstrated a well-healed 6 centimeters diagonal scar, 
a well-healed 1-centimeter by 2 centimeters oliptical scar, 
no swelling, no deformity, flexion to 38 degrees, extension 
to 46 degrees, radial deviation to 18 degrees, and ulnar 
deviation to 10 degrees.  X-rays taken of the veteran's right 
hand showed no abnormality except for a contracture deformity 
of the fifth finger.  X-rays taken of the veteran's left hand 
reflected no bony abnormality.  The examiner diagnosed an old 
well-healed laceration of the right wrist with residual loss 
of motion and scarring.  

On the same day in October 1996, the veteran underwent a VA 
hand, thumb, and fingers examination by the same examiner who 
had conducted the VA joints evaluation.  According to the 
report of the VA hand, thumb, and fingers examination, the 
examiner noted that the veteran's pertinent medical history 
included a laceration on the dorsum of the extensor surface 
of the right hand with residual scar and dislocation.  The 
veteran complained of severe pain from the base of his wrist 
to the tip of the little finger on his right hand, a decrease 
in web space between the thumb and index finger of his right 
hand, and numbness between the ring and middle fingers of his 
right hand.  

A physical examination of the veteran's right wrist and right 
hand demonstrated a well-healed 2-centimeter scar on the 
mid-portion of the dorsal area of the right hand, an obvious 
flexion deformity of the little finger of the right hand, a 
contracture of the little finger of the right hand, 
approximation of the right thumb to the tips of all of the 
four fingers with ease, approximation of all four fingers of 
the right hand to the proximal transverse palmar crease with 
ease, as well as dexterity and the ability to grasp objects 
which was within normal limits.  The examiner noted that the 
veteran's right hand was weaker than his left hand and 
diagnosed an old laceration of the right hand and wrist with 
residual pain, scarring, and flexion deformity of the little 
finger of the right hand.  

In December 1996, the RO considered this relevant service, 
and post-service, medical evidence and determined that 
service connection for status post laceration of the right 
hand and wrist with residual pain, scarring, and flexion 
deformity of the little finger of the right hand was 
warranted.  Additionally, based upon the examination findings 
of limitation of motion of the veteran's right wrist, the RO 
awarded a 10 percent rating to this disability, effective 
from July 1996.  

Subsequently, due to a reported increase in right hand and 
right wrist symptomatology, the veteran, in September 1997, 
filed a claim for an increased rating for his 
service-connected right hand and right wrist disability.  A 
VA electromyograph (EMG) completed in June 1997 reflected a 
right ulnar neuropathy distal to the elbow.  A private EMG 
completed in September 1997 showed a severe right ulnar 
neuropathy with probable compression at the wrist, right 
median neuropathy across the wrist (carpal tunnel syndrome), 
and no electrophysiologic evidence for a right mid- to 
lower-cervical radiculopathy or plexopathy.  A VA EMG and 
nerve conduction velocity testing conducted in January 1998 
provided findings which were indicative of right ulnar 
neuropathy at the elbow and right mild carpal tunnel 
syndrome.  

In December 1997, the veteran underwent a VA hand, thumb, and 
fingers examination, at which time he reported feelings of 
numbness between his right ring and middle fingers as well as 
pain in his right upper digits.  He stated that he took Aleve 
and Naproxen for flare-ups of his condition.  The veteran 
also noted that he is right-handed.  

A physical examination of the veteran's right wrist and right 
hand demonstrated an arcuate, well-healed, almost invisible 
scar on the volar aspect of the right wrist over the medial 
aspect; noticeable atrophy of the intrinsic muscles of the 
right hand; difficulty touching the tip of the ring finger 
with the thumb; lacking of 3 millimeters of touching the 
little finger to the thumb; the ability to approximate all 
fingers to the median transverse fold of the palm; very poor 
grasping ability of the right hand (including an inability to 
hold a pencil against the examiner's pull); and an inability 
to wipe the anus with his right hand, to wash his back, to 
separate keys on a key chain, and to extend fully the right 
little and ring fingers in the two distal joints.  The 
examiner observed that additional limitation was immeasurable 
and that the veteran wore a sling on his right wrist which 
was attached around the base of his middle finger over the 
dorsum of his hand.  The examiner diagnosed atrophy of the 
right hand following a laceration of the right wrist and 
division of the median nerve 37 years remote.  

Several days later in December 1997, the veteran underwent a 
VA miscellaneous neurological disorders examination, at which 
time he complained of right hand atrophy, decreased ability 
of his right upper extremity, right elbow and right shoulder 
pain, and permanent numbness in the interdigit surfaces of 
the middle and ring fingers.  An evaluation of the veteran's 
right upper extremity demonstrated a claw hand deformity, 
striking atrophy of the typothenar eminence in the first 
forsal interosseous, some apparent interosseous atrophy 
otherwise, deltoid strength of 4/5, bicep strength of 5/5, 
tricep strength of 4/5, wrist extension of 5-/5, wrist 
flexion of 4/5, sensation in the interdigit surfaces between 
the ring and middle fingers, otherwise normal sensation, an 
absence of deep tendon reflexes, and supraspinatus and 
infraspinatus strength of 5/5.  

The examiner diagnosed right brachial plexopathy versus focal 
neuropathy and explained that the veteran's clinical picture 
"could be due to either a cervical polyradiculopathy, a 
brachial plexopathy, or some process such as multifocal motor 
neuropathy."  The examiner expressed his opinion that, given 
the progressive nature, presence of pain, and absence of 
sensory loss, a plexopathy was the likely diagnosis but 
recommended that the veteran undergo nerve conduction and EMG 
studies to make a definitive determination.  In addition, the 
examiner concluded that the veteran had significant 
disability resulting from his right upper extremity loss and 
cited the veteran's inability to fasten his clothes well or 
clean himself after a bowel movement appropriately.  

In February 1998, the RO considered this additional evidence.  
In particular, the RO determined that an increased rating for 
the veteran's service-connected right wrist and right hand 
disability was warranted.  As such, the RO granted an 
increased evaluation from 10 percent to 40 percent, effective 
from September 1997, for the service-connected status-post 
laceration of the right hand and right wrist with residual 
pain, scarring, and flexion deformity of the little finger of 
the right hand.  

In August 1998, the RO construed correspondence received from 
the veteran regarding service connected residuals of the 
injury suffered to his right hand in service as a claim for 
an increased rating the right upper extremity disability.  By 
a March 1999 rating action, the RO denied this issue.  
Following notification of the decision, the veteran perfected 
a timely appeal with respect to the denial.  During the 
current appeal, and specifically by an October 1999 rating 
action, the RO awarded an increased evaluation from 
40 percent to 60 percent for the service-connected 
status-post laceration of the right hand and wrist with 
residual pain, scarring, and flexion deformity of the little 
finger of the right hand.  The rating for this 
service-connected disability has remained evaluated as 
60 percent disabling.  

According to the pertinent VA evidence received during the 
current appeal, nerve conduction velocity (NCV) studies 
completed in April 1997 provided electrophysiological 
findings indicative of right ulnar and median demyelinating 
neuropathy.  In September 1997, the veteran sought treatment 
for complaints of right hand weakness and arm pain.  A 
neurological evaluation demonstrated marked intrinsic muscle 
atrophy of the right hand (especially on the first dorsal 
interosseii and in the abductor digit quinti (ADQ), moderate 
atrophy of the abductor pollicis brevis (APB) on the right, 
no atrophy in the forearm or upper arm, a claw hand 
deformity, marked weakness in the finger abduction, normal 
hand grip and thumb abduction, and normal wrist extension and 
flexion.  A sensory evaluation indicated decreased pin prick 
and light touch sensation in the fourth and fifth digits and 
in the medial aspect of the right hand.  The examining 
physician concluded that the veteran most likely had an ulnar 
compressive neuropathy in his right wrist, evidence of a 
median neuropathy in the right hand, and ulnar neuropathy 
across the wrist.  

Between October 1997 and August 1998, the veteran sought 
occasional treatment for his service-connected right wrist 
and right hand disability.  In particular, these relevant 
medical records reflect pain, weakness, and possible wasting 
of the veteran's right wrist and right hand.  

A private neurological examination completed in March 1999 
included the findings of marked intrinsic right hand muscle 
atrophy and significant atrophy of the first dorsal 
interossei on the right, more of a claw hand deformity with 
more contractures in the 4th and 5th digits, a complete 
inability to extend the distal interphalangeal (DIP) joints 
on the right, hand grip weakness, weakness in finger 
abduction, and reflexes which were 1 and symmetrical in the 
arms.  The examining physician provided an impression of 
right ulnar neuropathy secondary to the right wrist injury 
and expressed his opinion that, since his last examination of 
the veteran in September 1997, further contractures in the 
hand and a worsening of the claw hand deformity (which the 
veteran stated limited his work) was shown.  

In May 1999, the veteran underwent a VA hand, thumb, and 
fingers examination, at which time he complained of numbness 
in his right hand and of pain, and an inability to extend, 
his right little finger.  A physical examination demonstrated 
a drawn right little finger which could not be extended, a 
partially drawn right ring finger with the ability to extend 
the digit to some extent, atrophy of the inner osseous 
muscles of the right ring and little fingers, the ability to 
touch fingertips to the thumb (with the exception of a lack 
of one centimeter of the index finger, one-and-a-half 
centimeters of the middle finger, two centimeters of the ring 
finger, and the ability of the little finger to touch the 
median and transverse fold of the palm), and good grasping 
ability of objects.  The examiner noted that the veteran 
wrote legibly because his ring and little fingers were not 
involved in the motion.  

X-rays taken of the veteran's right hand showed a healed 5th 
metacarpal fracture as well as degenerative arthritic changes 
of the wrist, metatarsophalangeal (MTP) joints, and 
intercarpal joints.  The examiner concluded that the veteran 
had, with respect to his right wrist and right hand, griping 
claw deformity of the ring and little fingers (complete with 
respect to the right little finger and half with regard to 
the right ring finger), atrophy of the inner osseous muscles 
and hypothenar eminence, the ability to spread fingers 
partially, and adequate flexion of the wrist.  

In July 1999, the veteran sought VA treatment for complaints 
of progressive right hand pain and weakness.  Following a 
physical examination and review of previous neurological test 
results, the examiner concluded that the veteran had motor 
loss secondary to an ulnar compression.  X-rays taken of the 
veteran's right hand in August 1999 showed flexed ring and 
small fingers as well as bones which were diffusely 
demineralized (perhaps, according to the radiologist, from 
disuse).  No acute fracture was seen.  

EMG and NCV studies completed at a VA medical facility in 
March 2001 provided electrophysiologic findings indicative of 
axonal peripheral neuropathy.  The veteran's right ulnar 
neuropathy with active denervation was described as severe.  

In April 2001, the veteran was treated for persistent 
complaints of right upper extremity pain with a remote 
history of ulnar nerve injury with secondary claw hand 
deformity, status post recent cubital tunnel, and carpal 
tunnel release.  He reported that the surgical release that 
he had undergone did not provide significant improvement.  A 
physical examination reflected intrinsic wasting as well as 
chronic pain.  

An August 2001 VA general medical examination demonstrated, 
in pertinent part, atrophy of the muscles of the right hand 
secondary to the ulna nerve injury.  The examiner did not 
provide a diagnosis with respect to the veteran's right wrist 
and right hand disability.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a review of the recorded history 
of a disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2002).  

According to the appropriate regulatory criteria, evidence of 
complete paralysis of the ulnar nerve with "griffin claw" 
deformity due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and 
thenar and hypothenar eminences; loss of extension of the 
ring and little fingers; inability to spread the fingers (or 
reverse), inability to adduct the thumb, and weakened flexion 
of the wrist warrants the assignment of a 60 percent 
disability evaluation for the major upper extremity.  
38 C.F.R. § 4.124a, Diagnostic Code 8516 (2002).  A 
disability rating higher than 60 percent cannot be awarded 
under this Diagnostic Code.  Id.  

Throughout the current appeal, the veteran has asserted that 
his service-connected status post laceration of the right 
hand and wrist with residual pain, scarring, and flexion 
deformity of the little finger of the right hand is more 
severe than the current 60 percent evaluation indicates.  In 
particular, he has cited pain, numbness, and weakness in his 
right wrist and right hand.  He has maintained that the 
severity of this symptomatology necessitates the award of an 
evaluation greater than 60 percent for his service-connected 
right upper extremity disability.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected right 
upper extremity disability must be considered in conjunction 
with the clinical evidence of record as well as the pertinent 
rating criteria.  

The evidence of record indicates that the service-connected 
status post laceration of the right hand and wrist with 
residual pain, scarring, and flexion deformity of the little 
finger of the right hand is manifested by the veteran's 
complaints of pain, numbness, and weakness in his right wrist 
and right hand, with objective evaluation findings of severe 
right ulnar neuropathy with active denervation; atrophy of 
the right hand muscles secondary to the ulna nerve injury; 
chronic pain with secondary claw hand deformity; motor loss 
secondary to ulnar compression; a healed 5th metacarpal 
fracture; degenerative changes of the wrist, MTP joints, and 
intercarpal joints; good grasping of objects; and the ability 
to touch fingertips to the thumb (with the exception of a 
lack of one centimeter of the index finger, one-and-a-half 
centimeters of the middle finger, two centimeters of the ring 
finger, and the ability of the little finger to touch the 
median and transverse fold of the palm).  

Significantly, as the Board has discussed, the applicable 
diagnostic code does not allow for the assignment of a 
disability rating greater than 60 percent for impairment 
resulting from paralysis of the major ulnar nerve.  See, 
38 C.F.R. § 4.124a, Diagnostic Code 8516 (2002).  
Consequently, a disability evaluation greater than the 
current rating of 60 percent cannot be granted.  Id.  The 
preponderance of the evidence is against an award of a 
disability evaluation greater than 60 percent for this 
service-connected disorder.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has not considered the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1) with 
regard to the veteran's increased rating claim and, thus, has 
not made a determination as to whether the facts of this case 
meet the criteria for submission to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service.  
Although a schedular rating greater than the current 
60 percent rating is not provided for the veteran's 
service-connected right wrist and right hand disability under 
Diagnostic Code 8516, the Board finds no evidence of an 
exceptional disability as manifested by related factors such 
as marked interference with employment or frequent 
hospitalizations.  Specifically, it is not shown by the 
evidence of record that the veteran has required any recent 
hospitalization for this service-connected disability.  Also, 
the overall picture presented by the evidence in the claims 
folder does not actually reflect "marked interference" in 
employment due specifically to this service-connected 
disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's increased rating claim for his 
service-connected post-operative status post laceration of 
the right hand and wrist with residual pain, scarring, and 
flexion deformity of the little finger of the right hand to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for consideration of the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1).  This 
disability is appropriately rated under the schedular 
criteria.  


ORDER

A rating in excess of 60 percent for the service-connected 
status post laceration of the right hand and wrist with 
residual pain, scarring, and flexion deformity of the little 
finger of the right hand is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

